Citation Nr: 1025656	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  10-04 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to a right knee disability.

3.  Entitlement to service connection for a back disability, to 
include as secondary to a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 
1953. 

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, 
which denied the Veteran's claims.

In a March 12, 2010 letter, the Veteran was notified of his 
videoconference hearing scheduled for May 11, 2010 at the 
Cleveland RO.  However, the Veteran failed to appear for that 
hearing.  Pursuant to 38 C.F.R. § 20.704(d), if an appellant 
fails to appear for a hearing, a motion for a new hearing date 
following a failure to appear for the scheduled hearing must be 
in writing, must be filed within 15 days of the originally 
scheduled hearing date, and must explain why the appellant failed 
to appear for the hearing and why a timely request for a new 
hearing date could not have been submitted.  In this case, the 
Veteran filed a request for a new hearing on June 18, 2010, more 
than 15 days after the date of the originally scheduled hearing.  
See the Veteran's statement received by the RO on June 18, 2010.  
The Board additionally notes that although the Veteran stated in 
a letter dated on May 17, 2010 that he did not report for the May 
2010 hearing, he did not explain why a timely request for a new 
hearing date could not have been submitted, and further, did not 
request a new hearing at that time.  As such, the request for the 
hearing is deemed withdrawn.  38 C.F.R. § 20.704(d).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The competent and probative medical evidence does not show 
that the Veteran's currently diagnosed right knee disability is 
related to his military service.

2.  The competent and probative medical evidence does not show 
that the Veteran's currently diagnosed left knee disability is 
related to either his military service or his currently diagnosed 
right knee disability. 

3.  The competent and probative medical evidence does not support 
a finding that the Veteran is currently diagnosed with a back 
disability.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for a right knee disability 
is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  Entitlement to service connection for a left knee disability, 
to include as secondary to a right knee disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).

3.  Entitlement to service connection for a back disability, to 
include as secondary to a right knee disability, is not 
warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for a right 
knee disability; and entitlement to service connection for a left 
knee disability and a back disability, to include as secondary to 
the right knee disability.
 
In the interest of clarity, the Board will discuss certain 
preliminary matters.  The issues on appeal will then be analyzed 
and a decision rendered.



The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to its 
statutory duty to assist a claimant in the development of his 
claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice, and duty to assist.  The Board will 
now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence is assembled, it is the Board's responsibility 
to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 
2002).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the determination of 
the matter, the benefit of the doubt in resolving each issue 
shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.102, 4.3 (2009).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (Court) stated that 
"a veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately after," 
VA receives a complete or substantially complete application for 
VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

In the case at hand, the record reflects that the originating 
agency provided the Veteran with the required notice, to include 
notice with respect to the effective-date element of the claim, 
by a letter mailed in January 2008, prior to the initial 
adjudication of his claims.  In short, the record indicates the 
Veteran received appropriate notice pursuant to the VCAA. 

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law affords that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  

In the instant case, the Board finds reasonable efforts have been 
made to assist the Veteran in obtaining evidence necessary to 
substantiate his claims and there is no reasonable possibility 
that further assistance would aid in substantiating these claims.  
The evidence of record includes the Veteran's statements as well 
as VA and private treatment records.  

The Veteran's service treatment records are not associated with 
the claims folder. The Veteran was advised in a May 8, 2008 
letter that his service treatment records were not available and 
may have been destroyed in a fire on July 12, 1973. 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999), wherein the Court elaborated on the VA's responsibility to 
obtain a veteran's service treatment records.  The Board finds, 
however, that no useful purpose would be served in remanding this 
matter for more development.  In this case, the RO has attempted 
to locate the Veteran's service treatment records.  The RO 
submitted a request to the National Personnel Records Center 
(NPRC) in January 2008, asking for all available military medical 
records.  In response to the request by the RO, the NPRC 
indicated that the record is fire-related and the requested 
information could not be reconstructed.  Further, the RO 
requested the Veteran to complete a NA Form 13055 in order 
specify the nature of his disability, the name and dates of 
hospital treatment, and organization to which he was assigned.  
Following receipt of the Veteran's NA Form 13055, the RO 
documented in a June 2008 memorandum that the records are 
unavailable for review and that the information provided by the 
Veteran was insufficient for VA to request his service treatment 
records.  There is no indication that the service treatment 
records still exist.

The Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  See Counts 
v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. 
App. 233, 237 (1993).  VA's efforts to obtain service department 
records shall continue until the records are obtained or unless 
it is reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].  So it 
is in this case.

The Board further notes that the Veteran was not provided VA 
examinations and nexus opinions with regard to his right knee 
disability, left knee disability, and back disability.  Under 
38 C.F.R. § 3.159(c)(4) (2009), VA will provide a medical 
examination or opinion if the information and evidence of record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim but:  (1) contains competent lay or medical 
evidence that the claimant has a current diagnosed disability, or 
persistent or recurring symptoms of disability; (2) establishes 
that the Veteran suffered an event, injury, or disease in 
service; and (3) indicates that the claimed disability or 
symptoms may be associated with the established event, injury, or 
disease in service.  See 38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2009); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  As will be explained in greater detail 
below, the Veteran has presented no credible evidence that he is 
currently diagnosed with a back disability.  Further, there is no 
objective evidence of an in-service right or left knee disease or 
injury.  Accordingly, VA examinations are not warranted.

The facts of this case are different than the facts in Charles v. 
Principi, 16 Vet. App. 370 (2002), in which the Court held that 
VA erred in failing to obtain a medical nexus opinion where 
evidence showed acoustic trauma in service and a current 
diagnosis of tinnitus.  Significantly, in this case, there is no 
objective evidence of record that establishes or suggests that 
the Veteran is currently diagnosed with a back disability or that 
he sustained either a right or left knee disease or injury in 
service.  

Thus, the Board finds that under the circumstances of this case, 
VA has satisfied the notification and duty to assist provisions 
of the law and that no further action pursuant to the VCAA need 
be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2009).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of his claims.  He has retained the services 
of a representative.  He failed to appear for his scheduled 
videoconference hearing, and did not file a timely request for a 
rescheduling of the hearing.  

Accordingly, the Board will proceed to a decision as to the 
issues on appeal.

1.  Service connection for a right knee disability
2.  Service connection for a left knee disability, to 
include as secondary to a right knee disability.

Because the claims of entitlement to service connection for a 
right knee disability and a left knee disability involve the 
application of identical law to similar facts, for the sake of 
economy, the Board will address them together.

Pertinent legal criteria

Generally, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

Service connection may also be granted on a presumptive basis for 
certain chronic disabilities, including arthritis, when such are 
manifested to a compensable degree within the initial post-
service year.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309(a) (2009). 

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements are 
met is based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  See Baldwin 
v. West, 13 Vet. App. 1, 8 (1999).

In order to show a chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  When the fact or 
chronicity in service is not adequately supported, then a showing 
of continuity after discharge is required to support a claim.  
There must be competent medical evidence unless the evidence 
relates to a condition as to which lay observation is competent 
to identify its existence.  See 38 C.F.R. § 3.303(b) (2009).

Service connection may be granted for a disability that is 
proximately due to, the result of, or aggravated by a service-
connected disability.  See 38 C.F.R. § 3.310(a) (2009); see also 
Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional 
disability resulting from the aggravation of a non-service-
connected condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 
Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability 
on a secondary basis, there must be (1) medical evidence of a 
current disability; (2) a service-connected disability; and (3) 
medical evidence of a nexus between the service-connected disease 
or injury and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Analysis

Initial matter - missing service treatment records

As has been explained earlier, the Veteran's service treatment 
records have been lost in a fire.  The Court has held that in 
cases where records once in the hands of the government are lost, 
the Board has a heightened obligation to explain its findings and 
conclusions and to consider carefully the benefit-of-the-doubt 
rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The 
Board's analysis of the Veteran's claim has been undertaken with 
this heightened duty in mind.

The case law does not, however, lower the legal standard for 
proving a claim for service connection but rather increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

Moreover, there is no presumption, either in favor of the 
claimant or against VA, arising from missing records.  See Cromer 
v. Nicholson, 19 Vet. App. 215, 217-18 (2005) [the Court declined 
to apply an "adverse presumption" where records have been lost or 
destroyed while in Government control which would have required 
VA to disprove a claimant's allegation of injury or disease in 
service in these particular cases].

Direct service connection for right and left knee disabilities

As detailed above, in order to establish service connection, 
there must be (1) medical evidence of a current disability; (2) 
evidence of in-service incurrence of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See Hickson, 
supra.

With respect to Hickson element (1), a private treatment record 
from G.W., M.D. dated in September 2007 documents a diagnosis of 
osteoarthritis of the right knee.  Additionally, a VA treatment 
record dated in August 2004 indicates a diagnosis of degenerative 
joint disease of the left knee.  Accordingly, Hickson element 
(1), current disability, is satisfied as to both claims.

Turning to crucial Hickson element (2), in-service incurrence of 
an injury or disease, the Veteran contends that he injured his 
right knee during his period of military service.  Specifically, 
he stated that while going through basic training, he injured his 
right knee when getting off a tank, which required treatment at 
the Fort Knox base hospital in Kentucky.  See the Veteran's 
statement dated in November 2007.  The Board adds that the 
Veteran has not stated at any time during the period under 
consideration that he incurred either a left knee injury or 
disease during his military service, and the evidence of record 
does not indicate such.   

As discussed above, the Veteran's medical records are missing.  
Further, the Board notes that the Veteran is competent to attest 
to experiencing such accident during service.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (lay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional).    

However, the Board finds the Veteran's statements to be lacking 
in probative value in light of the Veteran's entire medical 
history, which indicates no suggestion of treatment for a right 
knee injury in-service or for decades thereafter.  The earliest 
document showing a history by the Veteran of sustaining a right 
knee injury dating back to service is in August 2004.  See a VA 
treatment record dated in August 2004.    Moreover, although the 
Veteran stated in a May 2010 letter that he has sought treatment 
for his right knee "constantly" since discharge from service, 
the earliest treatment or diagnosis of a right knee disability is 
in June 2004, more than five decades after his separation from 
service.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) 
[contemporaneous evidence has greater probative value than 
history as reported by the veteran]; see also Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [noting that it was proper 
to consider the veteran's entire medical history, including the 
lengthy period of absence of complaint with respect to the 
condition he now raised].  

Accordingly, the Veteran's recent unsupported and self-serving 
statements concerning an in-service right knee injury and 
treatment for such are at odds with the remainder of the record, 
which is devoid any indication that any injury or disease 
occurred during service or for at least five decades thereafter.  
As such, the Veteran's statements are lacking credibility and 
probative value.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].

The Board adds that the record does not reflect medical evidence 
showing any manifestations of arthritis of either the right or 
left knee during the one-year presumptive period after separation 
from service.  See 38 C.F.R. §§ 3.307, 3.309(a) (2009).  On the 
contrary, the first documented complaint or diagnosis of 
osteoarthritis of the right and left knees were in 2004, over 
five decades after the Veteran's February 1953 release from 
active duty.  See VA treatment records dated in June 2004 and 
August 2004.

In short, there is no objective indication of an in-service 
disease or injury of either the right or left knee.  Hickson 
element (2) is therefore not met as to either claim, and the 
Veteran's claims fail on this basis.  

For the sake of completeness, the Board will discuss Hickson 
element (3), medical nexus.  See Luallen v. Brown, 8 Vet. App. 
92, 95-6 (1995), citing Holbrook v. Brown, 8 Vet. App. 91, 92 
(1995) [the Board has the fundamental authority to decide a claim 
in the alternative].  There is no competent evidence of record 
that establishes a causal relationship between the Veteran's 
currently diagnosed bilateral knee disabilities and his military 
service.  In the absence of in-service disease or injury, it 
would seem that such medical nexus opinion would be impossible.

To the extent that that the Veteran is contending that the 
claimed bilateral knee disabilities are related to his military 
service, he is not competent to comment on medical matters such 
as etiology or medical nexus.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
[competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions].  Accordingly, 
the statements offered by the Veteran in support of his own 
claims are not competent medical evidence and do not serve to 
establish medical nexus.  

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
discussed above, relating to chronicity and continuity of 
symptomatology.  Although the Veteran has stated that he has had 
right and left knee disabilities since his military service, he 
was not formally diagnosed with any right or left knee disability 
until June 2004 and August 2004, respectively.  This was more 
than five decades after the Veteran left service in February 
1953.  Moreover, there is no competent medical evidence that the 
Veteran complained of or was treated for either a right or left 
knee disability for many years after his separation from service.  
See Maxson, supra; see also Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) [affirming Board where it found that veteran failed to 
account for the lengthy time period after service for which there 
was no clinical documentation of the claimed condition].  
Supporting medical evidence is required.  See Voerth v. West, 13 
Vet. App. 117, 120 (1999).  Such evidence is lacking in this 
case.   Therefore, continuity of symptomatology after service is 
not demonstrated.

Accordingly, Hickson element (3) is not met, and the Veteran's 
claims also fail on this basis.

Secondary service connection for the left knee disability

The Veteran contends that his right knee disability caused his 
current left knee disability.

As was detailed above, in order to prevail on the issue of 
entitlement to secondary service connection, there must be:  (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical nexus evidence establishing 
a connection between the service-connected disability and the 
current disability.  
See Wallin, supra.

With regard to element (1), it is undisputed that the Veteran is 
currently diagnosed with degenerative joint disease of the left 
knee.  See a VA treatment record dated in August 2004.  
Accordingly, the first Wallin element has been satisfied.

Turning to crucial Wallin element (2), the Veteran is not 
service-connected for a right knee disability.  As such, his 
claim fails on this basis.  


Conclusion

In summary, for the reasons and bases expressed above the Board 
finds that the preponderance of the evidence is against the 
Veteran's claims of entitlement to service connection for a right 
knee disability and for a left knee disability, to include as 
secondary to the right knee disability.  The benefits sought on 
appeal are accordingly denied.


3.  Service connection for a back disability, to include 
as secondary to a right knee disability.

Pertinent legal criteria

The law and regulations generally pertaining to service 
connection claims, secondary service connection claims, and the 
unavailability of service treatment records have been set forth 
above and will not be repeated.

Service connection presupposes a diagnosis of a current 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
A "current disability" means a disability shown by competent 
medical evidence to exist.  See Chelte v. Brown, 10 Vet. App. 268 
(1997).




Analysis

The Veteran is claiming entitlement to service connection for a 
back disability, which he contends is due to his military 
service, to include as due to his right knee disability.  With 
respect to Hickson/Wallin element (1), the competent medical 
evidence of record does not demonstrate that the Veteran is 
currently diagnosed with a back disability.

The Board notes that a VA treatment records dated in August 2004 
and March 2006 document the Veteran's report of back pain.  
Crucially, however, no diagnosis of a back disability was 
rendered.  
  
The Board adds that the Veteran, while entirely competent to 
report his symptoms both current and past (including back pain), 
has presented no clinical evidence of a diagnosis of a currently 
diagnosed back disability.  In the absence of evidence indicating 
that the Veteran has the medical training to render medical or 
psychiatric opinions, the Board must find that his contention 
with regard to a diagnosis of a back disability to be of no 
probative value.  See Moray v. Brown, 5 Vet. App. 211 (1993); see 
Espiritu, supra.  Accordingly, the statements offered by the 
Veteran in support of his own claim are not competent evidence of 
a current back disability.  

The Veteran has been accorded ample opportunity to present 
competent evidence in support of his claim.  He has failed to do 
so.  See 38 U.S.C.A. § 5107(a) (West 2002).  The Court has held 
that "[t]he duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  See Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991) ("the duty to assist is 
not always a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.")  

Because the competent evidence of record does not substantiate a 
current diagnosis of a back disability, the first Hickson/Wallin 
element is not met, and service connection is not warranted on 
that basis.  See Degmetich v. Brown, 104 F.3d 132 (Fed. Cir. 
1997); see also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection cannot be granted if the claimed disability 
does not exist].

In conclusion, for the reasons and bases expressed above, the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a back 
disability, to include as secondary to a right knee disability.  
The benefit sought on appeal is accordingly denied.  


ORDER

Entitlement to service connection for a right knee disability is 
denied.

Entitlement to service connection for a left knee disability, to 
include as secondary to a right knee disability is denied.

Entitlement to service connection for a back disability, to 
include as secondary to a right knee disability is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


